Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/25/2021 has been entered.  The amendment cancels claim 17, thereby obviating the previously indicated grounds of rejection of the same.
Claims 1-5, 7, 9-10, 13-14, and 16 are pending examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 was filed after the mailing date of the Non-final Office Action on 05/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive. 
Rejections under Section 103 (Claims 1-5, 7, and 9)
Applicant, with respect to primary reference Garden, traverses in that (Remarks, page 7):
Garden is directed to an "On-Demand Robotic Food Assembly and Related Systems, Devices and Methods" (Title) and discloses a with a conveyor oven (158) and robotic arms -a "first transfer conveyor robot" (166a) and a "second transfer conveyor robot" (166b), that are positioned before and after the conveyor oven to place upon and remove a food product from the conveyor oven. The conveyor oven (158) is not the claimed at least one grill, and nothing in Garden discloses "an upper platen assembly" and a "lower platen assembly" with the "upper platen assembly being pivotable with respect to the lower grilling plate."

Garden - FIG. 2A Similarly, Garden does not disclose upper and lower platen assemblies that move between a cooking position and a non-cooking position, wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt to 
Application No. 16/108,008Attorney Docket No. 82533-315247Response to May 25, 2021 Office Actionbelt through the conveyor belt by conduction heat transfer. Garden's conveyor oven does not disclose any movement of grilling plates or heating elements with respect to its conveyor. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Garden is not relied upon to teach the at least one grill including the upper and lower platen assemblies as claimed.  
Applicant, with respect to secondary reference Forney, traverses in that (Remarks, page 9):
Forney discloses that its lower belt (14) rests upon the lower platen (38) and the upper belt (12) (which contacts opposite side of the food from the side that rests upon the lower belt) contacts the upper platen (36): "Also, FIG. 1 is only schematic in its representation of the relationship between platens and the belts 12, and 14; the platens are in contact with the back sides of the belts, and in fact with a small amount of pressure, since food products 32 are sandwiched between the belts and platens with sliqht pressure to better conduct heat from both the upper and lower platens into the food product." Forney, col. 3, II. 36-44. Forney relies upon the contact between platens and the contacting belts to provide pressure upon the belts to form localized grilling marks and stripes upon the food being cooked therebetween. Forney, col. 4, II. 14-22. 
-8- 
Application No. 16/108,008Attorney Docket No. 82533-315247Response to May 25, 2021 Office Action
Further, Forney discloses that "in some embodiments the lower belt 14 can comprise an open mesh or a perforated belt of reinforced Teflon or Kaptron, for example. Openings of about 1/16" or 1/8" will allow rendered fat to fall down through the belt after passing the end of the lower platen assembly 36, into a collection tray 43." Forney, col. 3, II. 55-61 (emphasis added). Accordingly, it is clear that Forney's belt (14) contacts Forney's lower platen assembly (38), which allows conduction heat transfer between the platen and the belt, as well as eliminating fat falling through the belt while the belt is over the platen. 
In the May 25th office action, the Examiner stated that "Forney teaches that the compression is use to only'impart grill stripes or grill patters on the product as it is cooked' (abstract, Forney), rather than required to cook a food product. In view of the above, the Examiner takes the position that a person of ordinary skill in the art would have modified Garden with Forney, as proposed by the Examiner." May 25 Office Action, pp. 3-4 (italics added, bolding in original). This statement is incorrect and even if it was correct it does not alter the fact that Forney does not disclose the claimed subject matter of "the lower platen assembly is in close proximity to the conveyor belt to allow the lower 

In response, the examiner respectfully disagrees.  The claim limitation is “wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product…by conduction heat transfer through the conveyor belt…” (emphasis added).  
With respect to the instant application, paragraph 0015 discloses that the “upper platen assembly 26 may be automatically moved (e.g., via one or more actuators or motors that are operated by the controller 50) between a cooking position (e.g., moved in close proximity to the lower platen assembly 24) and a non-cooking position (e.g., moved away from the lower plate assembly 24)” and that when “position. When in the cooking position, a heating surface of the lower grilling plate 32 transfers heat to the lower sides of the selected number of raw products 10a placed thereon.”  Figure 3 of the instant application, along with paragraph 0036, disclose the use of conveyor belt 70 that is “interposed between a lower platen assembly 24 and an upper platen assembly 26.”  Paragraph 0037 discloses that the “upper platen assembly 26 and the lower platen assembly 24 may move between a cooking position (e.g., moved in close proximity to the conveyor belt 70)….”  Paragraph 0039 discloses that “the heating surface of the lower grilling plate 32 transfers heat to the selected number of raw products 10 through the conveyor belt and that the “conveyor belt 70 may be composed of a thermally 
Still further, paragraph 0012 discloses that the lower platen assembly 24 and the upper platen assembly includes lower grilling plate 32 and upper grilling plate 34, respectively, with paragraph 0034 disclosing physical contact between the grilling plates during cooking.
The instant application does not provide a definition for “in close proximity” that would exclude physical contact between the lower platen and the belt. The broadest reasonable interpretation of “in close proximity” follows the plain and ordinary meaning of the same.  The phrase “in close proximity” is defined as “near to each other” (www.merriam-webster.com/dictionary/in%20close%20proximity, viewed on 11/18/2021).  Furthermore, “close” is defined as “being near in space or time” or “having little or no space between elements or parts” (www.thefreedictionary.com/close, definitions 1 and 3), where “proximity” is defined as “nearness in space or time” (www.thefreedictionary.com/proximity). Based on the plain and ordinary meaning of “in close proximity,” one of ordinary skill in the art would understand that the contact between the belt 14 and lower platen assembly 38 of Forney are in close proximity.  The broadest reasonable interpretation of “when in the cooking position the lower platen assembly is in close proximity to the conveyor belt” includes the lower platen assembly being in contact with the conveyor belt. That is, “in close proximity” is fairly broad and includes/encompasses scenarios in which two elements are in contact therewith. 
If the applicant contends that the claimed invention is intended to have “in close proximity” exclude contact, then this should clearly be articulated in the claims.  
Applicant, with continued reference to Forney, further states that (Remarks, pages 9-10):
Forney discloses a system where upper and lower platen 34, 36 and upper and lower belts 12, 14 are provided, with the belts in contact with the respective platens. Forney, col. 3, II.37-39 ("the platens are in contact with the back sides of the belts, and in fact with a small amount of pressure"). Forney's disclosure regarding the movable upper Application No. 16/108,008Attorney Docket No. 82533-315247Response to May 25, 2021 Office Actionplaten is not germane to the claimed subject matter that requires a movable upper platen assembly between a cooking position and a non-cooking position. Forney's disclosure of the ability to adjust the position of the "upper platen/belt assembly" is to "enable selection of proper separation between the two belts [upper and lower belts] along the cooking path. This adjustment can include provision for variable separation along the path, so that shrinkage of food products during cooking can be accommodated by having the belts close at the exit end than at the entry end." Forney, col. 3, II. 48-54. One of ordinary skill in the art that is reviewing Forney would understand that this capability of adjusting the position of the upper platen and upper belt is to adjust the separation between the upper and lower belts. Forney does not disclose any "non-cooking position" of either of its belts or platens, and discloses the opposite - the ability to adjust the position of the upper platen (34) and the upper belt (12), which contacts the upper platen, so that the upper belt contacts the food when the type of food cooked by Forney's machine is changed or to take into account the narrowing of the food as it is cooked when moved by the belt across the length of the heating platens. To be sure, Forney does not disclose or suggest a "non-cooking position" of either of its structures that have been identified by the Examiner as satisfying the claimed upper and lower platen assemblies, and the capability of moving Forney's upper platen and upper belt has nothing to do with this claim limitation. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Forney is not relied upon to teach the cooking position and non-cooking position as claimed.  Forney, with respect to the movement of the platens 34/36, merely mentions that the platen/belt assembly can be adjusted upwardly or downwardly to accommodate shrinkage of food products during cooking.  It is not 
Applicant, with respect to the Nelson reference, traverses in that (Remarks, pages 10-11):
Nelson discloses a lower platen assembly (24) that can be moved vertically and pivoted with respect to the upper platen assembly with leveling mechanisms (50). These are provided for calibration of the lower grilling surface to the upper grilling surface to ensure that both grilling surfaces are parallel (Nelson, paragraph 25) as well as to position the lower grilling surface at an angle to allow for drainage of grease and debris therefrom. Nelson, paragraph 28. 

Notwithstanding Nelson's disclosure of the movable grilling platens (and the potential benefits of this design), one of ordinary skill in the art would not have modified Garden and Forney's combined device to include either an upper platen assembly or a lower platen assembly that is movable toward and away from a conveyor belt. 

For example, Forney's design relies upon contact between the lower belt and the lower platen "Therefore, the belts 12, 14 will normally make some contact with the flat -10- 
Application No. 16/108,008Attorney Docket No. 82533-315247Response to May 25, 2021 Office Actionportions 48 of the platens, particularly when food products are sandwiched between the belts." Forney, col. 4, II. 10-13. Forney, further discloses an embodiment depicted in its FIG. 5 where "flexible belts 12 and 14 [are] positioned against the heated surfaces of platens 72 and 74." Forney, col. 5, II. 15-17. There is no reason to modify a combined device of Garden and Forney, which relies upon contact between the belts and the respective upper and lower platens to locally press the belts into the food to (i) change Forney's belt to be "in close proximity" to the Forney's lower plate (38) nor (ii) to allow the Forney's lower platen to move to be spaced away from Forney's belt. Any modification of Garden's device modified to include Forney's belts that are heated by grilling plates in contact with the belts, with structure that removes the contact between the lower belt and the lower grilling plate and allows the upper and lower plates to be moved away from their cooking positions (and especially the lower grilling plate away from the lower belt) would only have been done with improper hindsight). Nelson's movable lower grilling plate has nothing to do with moving the lower plate away from a cooking position. 

In response, the examiner respectfully disagrees.  Applicant’s traversal of Nelson (i.e., the movable lower grilling plate has nothing to do with moving the lower plate away from a cooking position) is not persuasive as such traversal does not address the rejection as it is articulated.  For instance, as previously stated in the last Office Action, “the Examiner takes the position that a person of ordinary skill in the art would understand that when the lower platen assembly 24 is in the position that is lowered to .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant’s traversal does not address, let alone acknowledge, the motivation provided in the last Office Action.  Applicant’s contention that there is simply no motivation to combine Garden and Forney with Nelson appears to be merely conclusory.  Why is the motivation given, which comes from the Nelson reference, insufficient?
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the motivation to combine Garden and Forney with Nelson came from the Nelson reference. That is, the motivation to combine is a cogent, non-hindsight reason to combine the teachings of the respective references.
Applicant, with respect to Oleynik, traverses in that (Remarks, page 11):
Oleynik does not disclose the structure identified above that is missing from Garden and Forney (and Nelson, in the event that arguendo Nelson could be properly combined with Garden and Forney. Oleynik is an omnibus application directed to various uses of robotic arms. See Oleynik, Abstract. The Examiner identified the disclosure depicted in FIGs. 41 A and 42A (reproduced below) as disclosing "a grill" and "at least one track." Oleynik's embodiment of FIG. 41A discloses a conventional planar grill with two robotic arms that can ride along a rail system (1170) to allow manipulation of food upon a "griller." Oleynik, paragraph 483. The embodiment of FIG. 42A depicts a robotic arm that is capable of interaction with a "charcoal-based slatted grill 1312" along with other components in a kitchen (stove, cooker, chopping board, sink, serving counter, etc.). Oleynik, paragraphs 496-499.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Oleynik is merely relied upon to teach a robotic cooking system including at least one track, as well as, the benefits of using such a track. Oleynik is not relied upon to teach or suggest “missing” structures alleged by the applicant.
Applicant continues in that (Remarks, page 12):
The disclosure of Garden, Forney, Nelson, and Oleynik, if they can be properly combined, which Applicant does not admit, does not disclose or suggest the limitations of claim 1, let alone the limitations of claims that depend from claim 1. There is no reason to 

In response, the examiner disagrees for substantially the same reasons as detailed above.  Specifically, applicant’s contention that there is no reason to combine Garden, Forney, Nelson, and Oleynik appears to be merely conclusory.
Rejections under Section 103 (Claims 10, 14, and 16)
With respect to claim 10, applicant refers back to the above arguments presented with respect to claim 1.
The examiner’s response is, accordingly, the same.
Rejections under Section 103 (Claim 13)
With respect to claim 13, the applicant traverses in that (Remarks, pages 13-14):
Nevarez has been carefully reviewed and Applicant submits that Nevarez does not disclose or suggest the limitations claim 10 missing from Garden/Forney/Nelson (assuming that it could be combined with the other art) and Oleynik. Nevarez is directed to a Cooking Apparatus and Method with Product Recognition (title). Nevarez discloses a grill with a pivotable upper cooking platen (32) and lower cooking platen (24) that is fixed. Nevarez does not disclose or suggest a "lower platen assembly that is movable, let alone one that can move between a cooking position and a non-cooking position,  Application No. 16/108,008Attorney Docket No. 82533-315247Response to May 25, 2021 Office Actionwherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling platen to transfer heat to the prepared product disposed upon the conveyor belt through the conveyor belt" as required by claim 1. Because Nevarez does not disclose or suggest the structure missing from the prior art applied to claim 10, this rejection should be withdrawn. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Nevarez is not relied upon to teach a lower platen assembly that is movable or one that can move between a cooking position and a non-cooking position, as suggested by the applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170290345 (hereinafter Garden) in view of U.S. Patent No. 5044264 (hereinafter Forney), U.S. Patent Application Publication No. 20150305555 (hereinafter Nelson), and U.S. Patent Application Publication No. 20160059412 (hereinafter Oleynik).
Regarding claim 1, Garden discloses a cooking system (on-demand robotic food assembly line 102, Fig. 2A, reproduced below, Garden) comprising: at least one cooking unit (oven 158, Fig. 2A, Garden); a first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) and a second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2A, Garden), the first and second arm assemblies configured to move along (“may be able to move the first transfer conveyor 162a with 6 degrees of freedom, for example as illustrated by the coordinate system 216a”, paragraphs [0115] and [0122], Garden).

    PNG
    media_image1.png
    385
    548
    media_image1.png
    Greyscale

Garden also discloses an electronic hardware controller (order assembly control systems 106, paragraph [0073] and Fig. 1, reproduced below, Garden) in signal communication with the at least one cooking unit (ovens 158a and 158b, Fig. 1, Garden), the first arm assembly and the second arm assembly (transfer conveyors 162a and 162b are assemblies of first transfer conveyor robot 166a and second transfer conveyor robot 166b, respectively, Figs. 1 and 2A, Garden), the controller (order assembly control systems 106, paragraph [0073] and Fig. 1, Garden) configured to control the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) to transfer a prepared product to the at least one cooking unit (“[t]he first appendage 164a can then be operated to move the first transfer conveyor 162a proximate a start of one of the cooking conveyors 160a, 160b”, paragraph [0117] and Fig. 2A, Garden), and to control the second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2A, Garden) to transfer a cooked product from cooking unit (“[t]he second appendage 164b can be first be operated to move the second transfer conveyor 162b proximate an end of one of the cooking conveyors 160a, 160b to retrieve sauced, cheesed, and topped flatten and partially cooked dough 202f from the oven conveyor 160a, 160b”, paragraph [0122] and Fig. 2A, Garden); further comprising a conveyor system (cooking conveyors 160, Fig. 2A, Garden) that includes a conveyor belt (“the cooking conveyors 160 may, for example, take the form of grills or racks 163a, 163b that form a loop or belt that rides on various rollers or axles (not called out in Figures) driven by one or more motors (not called out in Figures) via one or more gears or teethed wheels (not called out in Figures)” (emphasis added), paragraph [0112], Garden) in heated contact with the at least one cooking unit (oven 158, paragraph [0112] and Fig. 2A, Garden).


    PNG
    media_image2.png
    389
    543
    media_image2.png
    Greyscale

Regarding the cooking unit, Garden further discloses: 
“’cooking unit’ refers to any device, system, or combination of systems and devices useful in cooking or heating of a food product. While such preparation may include the heating of food products during preparation, hot skillet surface, a deep fryer, a microwave oven, and/or toaster can be considered a ‘cooking unit’ that is included within the scope of the systems, methods, and apparatuses described herein. ” (Emphasis added). See Garden, paragraph [0069].

Regarding the term robot, Garden further discloses: 
“[a]s used herein the terms ‘robot’ or ‘robotic’ refer to any device, system, or combination of systems and devices that includes at least one appendage, typically with an end of arm tool or end effector, where the at least one appendage is selectively moveable to perform work or an operation useful in the preparation a food item or packaging of a food item or food product. The robot may be autonomously controlled, for instance based at least in part on information from one or more sensors (e.g., optical sensors used with machine-vision algorithms, position encoders, temperature sensors, moisture, or humidity sensors). Alternatively, one or more robots can be remotely controlled by a human operator.” See Garden, paragraph [0068].

Regarding the prepared/cooked product, Garden further discloses: 
“[a]s used herein the terms ‘food item’ and ‘food product’ refer to any item or product intended for human consumption. Although illustrated and described herein in the context of pizza to provide a readily comprehensible and easily understood description of one illustrative embodiment, one of ordinary skill in the culinary arts and food preparation will readily appreciate the broad applicability of the systems, methods, and apparatuses described herein across any number of prepared food items or products, including cooked and uncooked food items or products”.  See Garden, paragraph [0067].

Furthermore, Garden discloses the grills or racks 163 of the conveyor belt are made of stainless steel (paragraph [0112]).  The Examiner asserts that the belts, as Garden, obviously conduct heat transfer through the conveyor belt to the food product.
However, Garden does not explicitly disclose the at least one grill includes an upper platen assembly installed with an upper grilling plate, and a lower platen assembly installed with a lower grilling plate, the upper platen assembly being pivotable with respect to the lower grilling plate; at least one track; the conveyor belt is disposed between the upper and lower grilling plates, wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position, wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt through the conveyor belt by conduction heat transfer through the conveyor belt, wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is spaced away from the conveyor belt such that heat is not transferred to the conveyor belt by conduction heat transfer. 
Forney is directed toward a cooking apparatus.  Forney teaches the at least one grill (belt grill 10, Fig. 1, reproduced below, Forney) includes an upper platen assembly (upper platen assembly 34, Fig. 1, Forney), and a lower platen assembly (lower platen assembly 36, Fig. 1, Forney), the upper platen assembly movable with respect to the lower platen assembly (“arrows 42 indicate that the upper platen/belt assembly can be adjusted upwardly or downwardly”, col. 3, ll. 46-48 and Fig. 1, Forney): the conveyor belt (belt 14, Fig. 1, Forney) is disposed between the upper and lower grilling plates, wherein the lower platen assembly is in close proximity to the conveyor belt to allow the by conduction heat transfer through the conveyor belt (“upper and lower heat platens 34 and 36 are shown as having heating elements 44 encased in the platens”, col. 3, ll. 64-66 and Fig. 1, Forney) to the prepared product (food products 32, Fig. 1, Forney) disposed upon the conveyor belt through the conveyor belt (col. 4, ll. 14-21 and Fig. 1, Forney).  Furthermore, Forney teaches that the belts are formed of stainless steel (claim 4, Forney).  The Examiner asserts that the belts, as taught by Forney, obviously conduct heat transfer through the conveyor belt to the food product.


    PNG
    media_image3.png
    181
    412
    media_image3.png
    Greyscale

Further, Forney teaches the upper platen assembly (upper platen assembly 34, Fig. 1, Forney) installed with an upper grilling plate (heated surfaces of platens 72, Fig. 5, reproduced below, Forney), and a lower platen assembly (lower platen assembly 36, Fig. 1, Forney) installed with a lower grilling plate (heated surfaces of platens 74, Fig. 5, Forney).  


    PNG
    media_image4.png
    138
    325
    media_image4.png
    Greyscale

The Examiner takes the position that upper/lower heat platens 34/36 and platens 72/74 are art recognized suitable for cooking food products in a conveyor belt cooking apparatus.  See MPEP 2144.07.  Therefore, the Examiner asserts that a person of ordinary skill in the art would have found it obvious to have substituted upper/lower heat platens 34/36, as shown in Fig. 1, with platens 72/74, as shown in Fig. 5.
Additionally, Forney suggests modification of the platens.  For example, Forney teaches “[t]he heat platens for use with these belts 80 and 82 are flat as in prior, conventional belt cooking devices, rather than having ridges or embossings” (col. 5, ll. 60-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garden to incorporate the teachings of Forney to provide the at least one grill includes an upper platen assembly installed with an upper grilling plate, and a lower platen assembly installed with a lower grilling plate, the upper platen assembly movable with respect to the lower platen assembly; the conveyor belt is disposed between the upper and lower grilling plates, wherein the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt through the conveyor belt. One skilled in the art would have been motivated to combine the references because doing so would “enhance the Forney, col. 2, ll. 45-49.
However, the cited prior art references do not explicitly teach the upper platen assembly being pivotable with respect to the lower grilling plate; at least one track; wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position, wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt, wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is spaced away from the conveyor belt such that heat is not transferred to the conveyor belt by conduction heat transfer.
Nelson is directed toward a grilling appliance with lower platen position control.  Nelson teaches wherein the upper platen assembly (upper platen assembly 26, paragraph [0018] and Fig. 2, reproduced below, Nelson) move between a cooking position and a non-cooking position (paragraph [0018] and Fig. 2, Nelson) and the lower platen assembly (lower platen assembly 24, paragraph [0018] and Fig. 2, Nelson) move between a cooking position and a non-cooking position (“[t]he plurality of leveling mechanisms 50 adjust the position of the lower platen assembly 24 such that the lower grilling surface 32 is generally tilted, with the lower side of the lower platen assembly 24 being arranged adjacent a grease receptacle (not shown). As a result of the slope of the lower grilling surface 32, the grease, water, and other debris collected thereon will move from the lower grilling surface 32 toward the grease receptacle”, paragraph [0028], Nelson).  To further elaborate, the Examiner takes the position that a person of ordinary skill in the art would understand that when the lower platen assembly 
In addition, Nelson teaches wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt ("adjust the overall position of the lower grilling surface 32 to achieve a desired gap 36 based on the type of food item being cooked”, paragraph [0027], Nelson), wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is spaced away from the conveyor belt such that heat is not transferred to the conveyor belt by conduction heat transfer (“adjust the position of the lower platen assembly 24 such that the lower grilling surface 32 is generally tilted, with the lower side of the lower platen assembly 24 being arranged adjacent a grease receptacle (not shown). As a result of the slope of the lower grilling surface 32, the grease, water, and other debris collected thereon will move from the lower grilling surface 32 toward the grease receptacle”, paragraph [0028], Nelson).  To further elaborate, the Examiner takes the position that a person of ordinary skill in the art would understand that the slope of the lower platen assembly 24 during grease removal would be steep enough to prevent the conduction of heat transfer to the conveyor belt.



    PNG
    media_image5.png
    350
    347
    media_image5.png
    Greyscale

Additionally, Nelson teaches “that the upper platen assembly 26 is configured to pivot relative to the lower platen assembly” (emphasis added) (paragraph [0017]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garden to incorporate the teachings of Nelson to provide the upper platen assembly being pivotable with respect to the lower grilling plate; wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position, wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt, wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is spaced away from the conveyor belt such that heat is not transferred to the conveyor belt by conduction heat transfer.  One skilled in the art would have been motivated to combine the references because doing so would make the cooking device adjustable for cooking a variety of foods.  See Nelson, paragraph [0005]. 
However, the cited prior art references do not explicitly teach at least one track.
Oleynik is directed toward robotic control platform for performing complex tasks such as cooking.  Oleynik teaches at least one track (rail system 1170, paragraph [0483] and Fig. 41A, reproduced below, Oleynik).

    PNG
    media_image6.png
    348
    541
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Garden to incorporate the teachings of Oleynik to provide at least one track.  One skilled in the art would have been motivated to combine the references because doing so would maximize the precise replication of preparing a food dish.  See Oleynik, paragraph [0301].
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above. Additionally, the cited prior art references teach the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) and the second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2A, Garden).  Further, Garden discloses that the first and second arm assemblies may be coupled to an appendage of Garden). Additionally, Garden discloses that the first end effector is configured to move in a plurality of directions (“may be able to move the first transfer conveyor 162a with 6 degrees of freedom, for example as illustrated by the coordinate system 216a”, paragraph [0115], Garden) to transfer the prepared product from a preparation station (the first or primary assembly conveyor 122a, paragraph [0080] and Fig. 2A, Garden) to the grill (belt grill 10, Fig. 1, Forney) and the second end effector is configured to move in a plurality of directions (“maybe able to move the second transfer conveyor 162b with 6 degrees of freedom, for example as illustrated by the coordinate system 216b”, paragraph [0122], Garden) to transfer the cooked product (partially cooked sauced, cheesed and topped dough 202f, paragraph [0112] and Fig. 2A, Garden) from the grill (belt grill 10, Fig. 1, Forney) to a second conveyor/preparation station (122b, Fig. 2A, Garden) prior to reaching a staging system (rack 199, paragraph [0130] and Fig. 2A, Garden).
Garden further discloses: 
“[t]he example on-demand robotic food assembly line 102 illustrated in FIGS. 1, 2A, and 2B is now discussed in terms of an exemplary workflow, although one of skill in the art will recognize that any given application (e.g., type of food item) may require additional equipment, may eliminate or omit some equipment, and/or may arrange equipment in a different order, sequence or workflow.” (Emphasis added). See Garden, paragraph [0077].

As discussed above, Garden discloses a variety of cooking methods and food products.  The Examiner takes the position that if a food product does not require further processing after being cooked, a person of ordinary skill in the art would readily understand removing the second conveyor/preparation station 122b and modifying the 
However, Garden does not explicitly disclose a first utensil and a second utensil. 
Oleynik is directed toward robotic control platform for performing complex tasks such as cooking.  Oleynik teaches a first utensil and a second utensil (“[t]he robotic arms 70 and the robotic hands 72 operate the standardized handles and utensils 80 in the cooking process”, paragraph [0325] and Fig. 15D, reproduced below, Oleynik).

    PNG
    media_image7.png
    363
    534
    media_image7.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garden to incorporate the teachings of Oleynik to provide a first utensil and a second utensil.  One skilled in the art would have been motivated to combine the references because doing so would maximize the precise replication of preparing a food dish.  See Oleynik, paragraph [0301].
Garden discloses wherein the staging system is heated (“[t]he ovens 197 maybe pre-mounted or pre-installed in a rack 199”, paragraph [0130], Garden).
Regarding claim 4, the cited prior art references teach all of the limitations of claim 2, which claim 4 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the lower grilling plate (lower platen assembly 24 includes a lower grilling surface 32, paragraph [0018] and Fig. 1, Nelson) extends along a first direction to define a grill length (see annotated Fig. 6 from Nelson, produced below, with an arrow parallel with L2 corresponding with the grill length) and a second direction to define a grill width (see annotated Fig. 6 from Nelson, produced below, with an arrow parallel with LI corresponding with the grill length).

    PNG
    media_image8.png
    352
    389
    media_image8.png
    Greyscale

Oleynik) are configured to move in a vertical direction with respect to the lower grilling plate (lower platen assembly 24 includes a lower grilling surface 32, paragraph [0018] and Fig. 1, Nelson) and a lengthwise direction (“may be able to move the first transfer conveyor 162a with 6 degrees of freedom, for example as illustrated by the coordinate system 216a”, paragraphs [0115] and [0122], Garden) along the at least one track (rail system 1170, paragraph [0483] and Fig. 41A, Oleynik), the lengthwise direction being parallel with respect to a front of the lower grilling plate (the Examiner takes the position that the control systems of Gardner and Oleynik would, at least, be capable of moving a utensil in a direction parallel with respect to a front of the lower grilling plate).  
Moreover, the Examiner takes the position that as the claims currently read do not require the track being positioned in front of the grill.
Regarding claim 7, the cited prior art references teach all of the limitations of claim 5, which claim 7 depends upon, as discussed above.  Additionally, the cited prior art references teach the controller (order assembly control systems 106, paragraph [0073] and Fig. 1, Garden), the upper platen (upper platen assembly 26, paragraph [0018] and Fig. 2, reproduced below, Nelson), the cooking position (Fig. 1, Nelson), the lower platen (lower platen assembly 24, paragraph [0018] and Fig. 2, Nelson), and the non-cooking position (Fig. 2, Nelson).

    PNG
    media_image5.png
    350
    347
    media_image5.png
    Greyscale

However, the cited prior art references, as currently applied, do not teach a command signal that pivots the upper platen. 
Nelson is directed toward grilling appliance with lower platen position control.  Nelson teaches (“[t]he upper platen assembly 26 may be moved between the raised and lowered positions either automatically or manually”, emphasis added, paragraph [0017], Nelson).  The Examiner takes the position that a person of ordinary skill in the art would recognize that automatic operation of the raising/lowering of the upper platen refers to a command signal that pivots the upper platen. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garden to incorporate the teachings of Nelson to provide a command signal that pivots the upper platen. One skilled in the art would have been motivated to combine the references because doing so would make the cooking device adjustable for cooking a variety of foods.  See Nelson, paragraph [0005].
Garden) controls the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) to transfer a prepared product to the conveyor belt (“[t]he first appendage 164a can then be operated to move the first transfer conveyor 162a proximate a start of one of the cooking conveyors 160a, 160b”, paragraph [0117] and Fig. 2A, Garden), and to control the second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2A, Garden) to transfer a cooked product from the conveyor belt (“[t]he second appendage 164b can be first be operated to move the second transfer conveyor 162b proximate an end of one of the cooking conveyors 160a, 160b to retrieve sauced, cheesed, and topped flatten and partially cooked dough 202f from the oven conveyor 160a, 160b”, paragraph [0122] and Fig. 2A, Garden).
Regarding claim 10, Garden discloses a method of handling food products (paragraph [0067], Garden) to be cooked by a cooking system (on-demand robotic food assembly line 102, Fig. 2A, reproduced below, Garden), the method comprising: heating a surface (grills or racks 163a or 163b, paragraph [0112] and Fig. 2A, Garden) included with at least one cooking unit (oven 158, Fig. 2A, Garden) to a cooking temperature (“the ovens 158 may produce a temperature above 500 F, preferably in the 700 F and above range. The ovens 158 will typically be at or proximate the same temperature, although such is not limiting”, paragraph [0112], Garden); moving a thermally conductive (stainless steel, paragraph [0112], Garden) conveyor belt (“the belt that rides on various rollers or axles (not called out in Figures) driven by one or more motors (not called out in Figures) via one or more gears or teethed wheels (not called out in Figures)” (emphasis added), paragraph [0112], Garden).

    PNG
    media_image1.png
    385
    548
    media_image1.png
    Greyscale

Garden also discloses outputting a first position signal (“[c]ommands can, for example, include commands to load a pizza from a primary assembly line to one of two or more cooking conveyors”, paragraph [0229], Garden), via an electronic hardware controller (order assembly control systems 106, paragraph [0229] and Fig. 1, reproduced below, Garden), to move a first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) and to transfer a prepared product to the conveyor belt (“[t]he first appendage 164a can then be operated to move the first Garden).

    PNG
    media_image2.png
    389
    543
    media_image2.png
    Greyscale


Garden also discloses outputting a first end effector position signal (“[c]ommands can, for example, include commands to load a pizza from a primary assembly line to one of two or more cooking conveyors”, paragraph [0229], Garden), via the controller (order assembly control systems 106, paragraph [0229] and Fig. 1, Garden), that moves a first end effector (“may be able to move the first transfer conveyor 162a with 6 degrees of freedom, for example as illustrated by the coordinate system 216a”, paragraph [0115], Garden) installed on the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) to transfer the prepared product from a preparation station (the first or primary assembly conveyor 122a, paragraph [0080] and Fig. 2A, Garden) to the conveyor belt (cooking conveyors 160a, 160b, paragraph [0117] and Fig. 2A, Garden); loading, via the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden), the Garden); outputting a second position signal, via the controller (order assembly control systems 106, paragraph [0229] and Fig. 1, Garden), to move a second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2B, Garden) with respect to the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) to transfer a cooked product from the conveyor belt (“[t]he second appendage 164b can be first be operated to move the second transfer conveyor 162b proximate an end of one of the cooking conveyors 160a, 160b to retrieve sauced, cheesed, and topped flatten and partially cooked dough 202f from the oven conveyor 160a, 160b”, paragraph [0122] and Fig. 2 A, Garden); outputting a second end effector position signal (“[c]ommands can, for example, include commands to load [or unload] a pizza from a primary assembly line to one of two or more cooking conveyors”, paragraph [0229] and Fig. 2A, Garden), via the controller (order assembly control systems 106, paragraph [0229] and Fig. 1, Garden), that moves a second end effector (“maybe able to move the second transfer conveyor 162b with 6 degrees of freedom, for example as illustrated by the coordinate system 216b”, paragraph [0122], Garden) installed on the second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2B, Garden) to transfer the cooked product from the cooking unit (oven 158, paragraph [0112] and Fig. 2A, Garden) to a second conveyor/preparation station 122b prior to reaching a staging system (rack 199, paragraph [0130] and Fig. 2A, Garden).
Garden further discloses: 
may eliminate or omit some equipment, and/or may arrange equipment in a different order, sequence or workflow.” (Emphasis added). See Garden, paragraph [0077].

Garden also discloses to transfer the prepared product to the cooking unit (“[t]he first appendage 164a can then be operated to move the first transfer conveyor 162a proximate a start of one of the cooking conveyors 160a, 160b”, paragraph [0117] and Fig. 2A, Garden) and to remove the cooked product from the cooking unit (“[t]he second appendage 164b can be first be operated to move the second transfer conveyor 162b proximate an end of one of the cooking conveyors 160a, 160b to retrieve sauced, cheesed, and topped flatten and partially cooked dough 202f from the oven conveyor 160a, 160b”, paragraph [0122] and Fig. 2A, Garden); and removing, via the second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2B, Garden), the cooked product from the conveyor belt (“[t]he second appendage 164b can be first be operated to move the second transfer conveyor 162b proximate an end of one of the cooking conveyors 160a, 160b to retrieve sauced, cheesed, and topped flatten and partially cooked dough 202f from the oven conveyor 160a, 160b”, paragraph [0122] and Fig. 2A, Garden). 
Moreover, Garden discloses a period of time to allow a grilling process upon the prepared product disposed upon the conveyor belt to be completed (“[t]he amount of charring may be based on the temperature and/or time spent traversing the oven 158 on the respective cooking conveyor 160”, paragraph [0112]-[0114], Garden).
Regarding the cooking unit, Garden further discloses: 
hot skillet surface, a deep fryer, a microwave oven, and/or toaster can be considered a ‘cooking unit’ that is included within the scope of the systems, methods, and apparatuses described herein. ” (Emphasis added). See Garden, paragraph [0069].

Regarding the term robot, Garden further discloses: 
“[a]s used herein the terms ‘robot’ or ‘robotic’ refer to any device, system, or combination of systems and devices that includes at least one appendage, typically with an end of arm tool or end effector, where the at least one appendage is selectively moveable to perform work or an operation useful in the preparation a food item or packaging of a food item or food product. The robot may be autonomously controlled, for instance based at least in part on information from one or more sensors (e.g., optical sensors used with machine-vision algorithms, position encoders, temperature sensors, moisture, or humidity sensors). Alternatively, one or more robots can be remotely controlled by a human operator.” See Garden, paragraph [0068].

Regarding the prepared/cooked product, Garden further discloses: 
“[a]s used herein the terms ‘food item’ and ‘food product’ refer to any item or product intended for human consumption. Although illustrated and described herein in the context of pizza to provide a readily comprehensible and easily understood description of one illustrative embodiment, one of ordinary skill in the culinary arts and food preparation will readily appreciate the broad applicability of the systems, methods, and apparatuses described herein across any number of prepared food items or products, including cooked and uncooked food items or products”.  See Garden, paragraph [0067].

Furthermore, Garden discloses the grills or racks 163 of the conveyor belt are made of stainless steel (paragraph [0112]).  The Examiner asserts that the belts, as Garden, obviously conduct heat transfer through the conveyor belt to the food product.
However, Garden does not explicitly disclose the grilling surface comprises an upper platen assembly installed with an upper grilling plate and a lower platen assembly installed with a lower grilling plate, the upper platen assembly being pivotable with respect to the lower grilling plate; moving a conveyor belt over the lower gilling plate and below the upper grilling plate wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position, wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt through the conveyor belt by conduction heat transfer through the conveyor belt, wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is spaced away from the conveyor belt such that heat is not transferred to the conveyor belt by conduction heat transfer; move a first arm assembly along a track: transferring the upper platen assembly and the lower platen assembly to the cooking position: transferring the upper platen assembly and the lower platen assembly to the non-cooking position: move a second arm assembly along the track.
Forney is directed toward a cooking apparatus.  Forney teaches the at least one grill (belt grill 10, Fig. 1, reproduced below, Forney) includes an upper platen assembly (upper platen assembly 34, Fig. 1, Forney), and a lower platen assembly (lower platen assembly 36, Fig. 1, Forney), the upper platen assembly movable with respect to the lower platen assembly (“arrows 42 indicate that the upper platen/belt assembly can be Forney) moving a conveyor belt over the lower gilling plate and below the upper grilling plate (belt 14, Fig. 1, Forney), wherein the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat (“upper and lower heat platens 34 and 36 are shown as having heating elements 44 encased in the platens”, col. 3, ll. 64-66 and Fig. 1, Forney) to the prepared product (food products 32, Fig. 1, Forney) disposed upon the conveyor belt through the conveyor belt by conduction heat transfer through the conveyor belt (col. 4, ll. 14-21 and Fig. 1, Forney).  The Examiner asserts that the belts, as taught by Forney, obviously conduct heat transfer through the conveyor belt to the food product.
 

    PNG
    media_image3.png
    181
    412
    media_image3.png
    Greyscale

Further, Forney teaches the upper platen assembly (upper platen assembly 34, Fig. 1, Forney) installed with an upper grilling plate (heated surfaces of platens 72, Fig. 5, reproduced below, Forney), and a lower platen assembly (lower platen assembly 36, Fig. 1, Forney) installed with a lower grilling plate (heated surfaces of platens 74, Fig. 5, Forney).

    PNG
    media_image4.png
    138
    325
    media_image4.png
    Greyscale

The Examiner takes the position that upper/lower heat platens 34/36 and platens 72/74 are art recognized suitable for cooking food products in a conveyor belt cooking apparatus.  See MPEP 2144.07.  Therefore, the Examiner asserts that a person of ordinary skill in the art would have found it obvious to have substituted upper/lower heat platens 34/36, as shown in Fig. 1, with platens 72/74, as shown in Fig. 5.
Additionally, Forney suggests modification of the platens.  For example, Forney teaches “[t]he heat platens for use with these belts 80 and 82 are flat as in prior, conventional belt cooking devices, rather than having ridges or embossings” (col. 5, ll. 60-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garden to incorporate the teachings of Forney to provide the at least one grill includes an upper platen assembly installed with an upper grilling plate, and a lower platen assembly installed with a lower grilling plate, the upper platen assembly movable with respect to the lower platen assembly; the conveyor belt is disposed between the upper and lower grilling plates, wherein the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt through the conveyor belt. One skilled in the art would have been motivated to combine the references because doing so would “enhance the Forney, col. 2, ll. 45-49.
However, the cited prior art references do not explicitly teach the upper platen assembly being pivotable with respect to the lower grilling plate; wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position, wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt through the conveyor belt, wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is spaced away from the conveyor belt such that heat is not transferred to the conveyor belt by conduction heat transfer; move a first arm assembly along a track: transferring the upper platen assembly and the lower platen assembly to the cooking position: transferring the upper platen assembly and the lower platen assembly to the non-cooking position: move a second arm assembly along the track.
Nelson is directed toward grilling appliance with lower platen position control.  Nelson teaches wherein the upper platen assembly (upper platen assembly 26, paragraph [0018] and Fig. 2, reproduced below, Nelson) move between a cooking position and a non-cooking position (paragraph [0018] and Fig. 2, Nelson) and the lower platen assembly (lower platen assembly 24 includes a lower grilling surface 32, paragraph [0018] and Fig. 2, Nelson) move between a cooking position and a non-cooking position (“the lower platen assembly 24 includes a plurality of leveling mechanisms 50 for controlling the tilt, angle, and/or attitude of the grilling surface 32 of the lower platen assembly 24”, paragraph [0020], Nelson).  To further elaborate, the 
In addition, Nelson teaches wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt ("adjust the overall position of the lower grilling surface 32 to achieve a desired gap 36 based on the type of food item being cooked”, paragraph [0027], Nelson), wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is spaced away from the conveyor belt such that heat is not transferred to the conveyor belt by conduction heat transfer (“adjust the position of the lower platen assembly 24 such that the lower grilling surface 32 is generally tilted, with the lower side of the lower platen assembly 24 being arranged adjacent a grease receptacle (not shown). As a result of the slope of the lower grilling surface 32, the grease, water, and other debris collected thereon will move from the lower grilling surface 32 toward the grease receptacle”, paragraph [0028], Nelson).  To further elaborate, the Examiner takes the position that a person of ordinary skill in the art would understand that the slope of the lower platen assembly 24 during grease removal would be steep enough to prevent the conduction of heat transfer to the conveyor belt.

    PNG
    media_image5.png
    350
    347
    media_image5.png
    Greyscale

Additionally, Nelson teaches “that the upper platen assembly 26 is configured to pivot relative to the lower platen assembly” (emphasis added) (paragraph [0017]). 
Further, Nelson teaches transferring the upper platen assembly and the lower platen assembly to the cooking position (“the leveling mechanisms 50 can apply a controlled pressure to the lower grilling surface 32 to enhance the sear and taste of the items being cooked thereon”, paragraph [0029], Nelson); transferring the upper platen assembly and the lower platen assembly to the non-cooking position (“grill 20 may be automatically calibrated to ensure that the gap 36 between the lower grilling surface 32 and the upper grilling surface 34”, paragraph [0024], Nelson). Moreover, Nelson teaches “[t]he upper platen assembly 26 may be moved between the raised and lowered positions either automatically or manually”, paragraph [0017], Nelson.  Furthermore, Nelson teaches “lower grilling surface 32 [lowers] such as in response to pressing a button or automatically at the end of each cooking cycle for example” (paragraph [0028]).
Garden to incorporate the teachings of Nelson to provide the upper platen assembly being pivotable with respect to the lower grilling plate; wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position, wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt through the conveyor belt, wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is spaced away from the conveyor belt such that heat is not transferred to the conveyor belt by conduction heat transfer; transferring the upper platen assembly and the lower platen assembly to the cooking position: transferring the upper platen assembly and the lower platen assembly to the non-cooking position.  One skilled in the art would have been motivated to combine the references because doing so would make the cooking device adjustable for cooking a variety of foods.  See Nelson, paragraph [0005].
However, the cited prior art references do not explicitly teach at least one track. 
Oleynik is directed toward robotic control platform for performing complex tasks such as cooking.  Oleynik teaches at least one track (rail system 1170, paragraph [0483] and Fig. 41A, reproduced below, Oleynik).

    PNG
    media_image6.png
    348
    541
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Garden to incorporate the teachings of Oleynik to provide at least one track.  One skilled in the art would have been motivated to combine the references because doing so would maximize the precise replication of preparing a food dish.  See Oleynik, paragraph [0301].
Regarding claim 14, the cited prior art references teach all of the limitations of independent claim 10, which claim 14 depends upon, as discussed above. Additionally, Garden discloses further comprising heating a holding surface of the staging system (rack 199, paragraph [0130] and Fig. 2A, Garden) to reduce a cooling rate of the cooked product (“[t]he ovens 197 may be pre-mounted or preinstalled in a rack 199”, paragraph [0130], Garden).
Regarding claim 16, the cited prior art references teach all of the limitations of independent claim 10, which claim 16 depends upon, as discussed above. Additionally, Forney).

    PNG
    media_image3.png
    181
    412
    media_image3.png
    Greyscale

However, the cited prior art references, as currently applied, do not teach wherein the at least one grill includes a plurality of grills. 
Forney is directed toward a cooking apparatus.  Forney teaches wherein the at least one grill includes (belt grill 10, Fig. 1, Forney) a plurality of grills (“platens 34 and 36 are illustrated schematically as being divided into three sections”, col. 3, ll. 30-32 and Fig. 1, Forney). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garden to incorporate the teachings of Forney to provide wherein the at least one grill includes a plurality of grills.  One skilled in the art would have been motivated to combine the references because doing so would increase throughput of the cooking apparatus.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Garden in view of Forney, Nelson, Oleynik, and further in view of U.S. Patent Application Publication No. 20060254430 (hereinafter Nevarez) presented as evidentiary support. 
Regarding claim 13, the cited prior art references teach all of the limitations of independent claim 10, which claim 13 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the lower grilling plate (lower platen Nelson) extends along a first direction to define a grill length (see annotated Fig. 6 from Nelson, produced below, with an arrow parallel with L2 corresponding with the grill length) and a second direction to define a grill width (see annotated Fig. 6 from Nelson, produced below, with an arrow parallel with LI corresponding with the grill length), and wherein the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) is configured to load prepared products to the cooking unit (“[t]he first appendage 164a can then be operated to move the first transfer conveyor 162a proximate a start of one of the cooking conveyors 160a, 160b”, paragraph [0117] and Fig. 2A, Garden).

    PNG
    media_image8.png
    352
    389
    media_image8.png
    Greyscale

However, the cited prior art references, as currently applied, do not explicitly teach load prepared products at different grilling locations upon the conveyor belt with respect to the lower grilling plate. 
Nevarez.

    PNG
    media_image9.png
    450
    394
    media_image9.png
    Greyscale

The Examiner takes the position that a teaching of placement of food on a grilling plate would also correspond to placement of food on a conveyor belt, if the conveyor belt is above the grilling plate.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761